DETAILED ACTION
This Office action is in response to Application filed on September 10, 2020.
Claims 1-20 are pending.
Claims 1-14 are allowed.
Claims 15 and 16 are rejected.
Claims 17-20 are objected to.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Internet Communication Authorization
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Priority
Applicant’s claim for the benefit of provisional application No. 62/969,768 filed on February 4, 2020 and No. 62/899,139 filed on September 11, 2019 under 35 U.S.C. 119(e) is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 10, 2020 and December 23, 2020 were filed before the mailing of a first office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97(b). Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al. (US 2019/0245737 A1, “Zhou”).
Regarding claim 15, Zhou discloses a base station (base station 1 120A, see FIG. 3) comprising: 
a processor (processor 321A, see FIG. 3); and 
a transceiver (communication interface 320A, see FIG. 3) operably connected to the processor, the transceiver configured to: 
transmit configurations for: 
a first control resource set (CORESET) that includes a first number of resource blocks (RBs) in a frequency domain and a first number of symbols in a time domain (the base station transmits to a wireless device one or more messages comprising configuration parameters including a first coreset, see ¶ 371; the first coreset includes a first control resource set comprising a first set of resource blocks and a first number of OFDM symbols, see ¶ 373), 
a second CORESET that includes a second number of RBs in the frequency domain and a second number of symbols in the time domain, wherein the second number of symbols is larger than the first number of symbols (the base station transmits to the wireless device one or more messages comprising configuration parameters including a second coreset, see ¶ 371; the second coreset includes a second set of resource blocks and a second number of OFDM symbols, see ¶ 373; moreover, when the first coreset and the second coreset are configured 
a reference signal received power (RSRP) threshold (the base station transmits to the wireless device a RACH configuration including an RSRP threshold, see ¶ 276); and 
transmit a first physical downlink control channel (PDCCH) (the base station transmits a first PDCCH in the first coreset or a second PDCCH in the second coreset, see ¶ 371), wherein the first PDCCH transmission: 
is in the first CORESET or in the second CORESETs (the base station transmits a first PDCCH in the first coreset or a second PDCCH in the second coreset, see ¶ 371), and 
schedules a transmission of a physical downlink shared channel (PDSCH) that includes a random access response (RAR) message (the base station transmits a Msg 2 or random access response message, where the wireless device monitors a PDCCH to detect the Msg 2 transmitted on a PDSCH, see step 1230 in FIG. 12).
Regarding claim 16, Zhou discloses wherein the second number of RBs is smaller than or equal to the first number of RBs (the first and second coresets includes the first and second set of resource blocks, see ¶ 373; moreover, when the first coreset and the second coreset are configured to have different set of resource blocks, then one coreset [e.g., second coreset] must have a smaller number of resource blocks, see ¶ 373).

Allowable Subject Matter
Claims 1-14 are allowed.

Claims 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON J CHUNG whose telephone number is (571)272-4059. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 
/Hoon J Chung/Primary Examiner, Art Unit 2419                                                                                                                                                                                            
Hoon James Chung
Primary Examiner
Art Unit 2474